DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statement submitted on November 18, 2020, has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26, 28, 30-36, 38, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 11-17, 20, and 38 of US 10257717 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other, as exposed by the comparison table below.
Present Application
US 10257717 B2
21. A base station in a network for providing air-to-ground (ATG) wireless communication in various cells, comprising: a plurality of antennas (reads on antenna array) associated with respective sectors (reads on coverage area); and processing circuitry configured to control operation of the antennas, wherein the antennas define a first directional radiation pattern in each of the respective sectors, wherein the first directional radiation pattern overlaps with at least one second directional radiation pattern of an adjacent base station to define a coverage area for aircraft in the first or second directional radiation patterns up to a predetermined altitude (reads on the horizon), wherein the base station (reads on first base station) employs unlicensed spectrum and the adjacent base station (reads on second base station) employs licensed spectrum, wherein the base station is configured to wirelessly communicate with a radio disposed on an aircraft flying through one of the respective sectors while the aircraft is located inside the first directional radiation pattern via the unlicensed spectrum, and coordinate with the adjacent base station to enable the adjacent base station to communicate with the radio(reads on “wherein the first and second base stations are each configured to handover communication with the radio”)while the aircraft is located inside the at least one second directional radiation pattern of the adjacent base station.
1. A network for providing air-to-ground (ATG) wireless communication in various cells, comprising: a first base station including a first antenna array (reads on plurality of antenna) defining a first directional radiation pattern that is oriented toward a horizon (reads on predetermined altitude); and a second base station including second antenna array defining a second directional radiation pattern that at least partially overlaps with the first base station, wherein the first base station employs unlicensed spectrum, wherein the second base station employs licensed spectrum, wherein the first and second base stations are each configured to wirelessly communicate with a radio disposed on an aircraft flying through respective cell coverage areas (reads on sectors) of the first and second base stations, and wherein the first and second base stations are each configured to handover communication with the radio (reads on “coordinate with the adjacent base station to enable the adjacent base station to communicate with the radio”) as the aircraft moves between the respective cell coverage areas of the first and second base stations(reads on “while the aircraft is located inside the first directional radiation pattern via the unlicensed spectrum” and “while the aircraft is located inside the at least one second directional radiation pattern of the adjacent base station”).
Claim 22
Claim 2
Claim 23
Claim 3
Claim 24
Claim 4
Claim 25
Claim 5
Claim 26
Claim 6
Claims 28, 38
Claim 8
Claim 30
Claim 11
Claim 32
Claim 13
Claim 33
Claim 14
Claim 34
Claim 15
Claim 35
Claim 16
Claim 36
Claim 17
Claim 40
Claim 20

	
As indicated by the highlighted text in the comparison above, the subject matter of independent claims 21 and 31 of the present application is contained in claims 1 and 12, respectively, of US 10257717 B2 (Only claim 21 is shown in the comparison table since claim 31 claims the same subject matter in the form of a network for operating the base stations of claim 21). The difference between the compared claims consists merely in the wording and the position of certain similar phrases.
	Dependent claims 22-26, 28, 30, 32-36, 38, and 40 of the present application are also rejected for disclosing the same subject of dependent claims 2-6, 8, 11, 13-17, 20, and 38 (Only the numbers of said claims appear in the comparison table).
Allowable Subject Matter
Claims 27, 29, 37, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., air-to-ground cellular network coverage.
US 9008669 B2		US 9294933 B2		US 9503912 B2
US 8914022 B2		US 8848605 B2		US 8666451 B2
US 8447292 B2		US 7640016 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
July 1, 2022